In this case appellee, the state of Texas, recovered judgment for $1,000 against appellant railway company, and the latter has prosecuted an appeal. The suit is founded upon article 597 of the Revised Statutes of 1911, in which a penalty of $1,000, recoverable by the state, is prescribed for a violation of the act of the Thirty-First Legislature (chapter 89) known as the "Blacklisting Statute." In this court, as well as in the court below, appellant railway company vigorously assails the constitutionality of that statute; and, knowing that a case involving the same questions was pending in our Supreme Court, we have awaited the decision of that court. The case referred to is St. Louis Southwestern Railway Company of Texas v. Thos. A. Griffin, 171 S.W. 703, and was decided last week by the Supreme Court, which latter tribunal held that the statute referred to is unconstitutional and void. Following the decision in that case, it is ordered that this case be reversed and judgment here rendered for appellant.
Reversed and rendered.